Citation Nr: 1732806	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip and pelvis disability.

3.  Entitlement to service connection for an acquired psychiatric disorder with a sleep disorder, as secondary to a back disability.

4.  Entitlement to service connection for a gastrointestinal disorder, including gallstones, as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law 




ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2004.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board remanded the Veteran's claims in November 2014 and March 2016 for further development.  Unfortunately, for the reasons discussed below, that development was not satisfactorily completed and further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for a back disability, a left hip and pelvis disability, an acquired psychiatric disorder with sleep disorder, and a gastrointestinal disorder, including gallstones.  The Veteran contends that he fell on a large rock while in boot camp and injured and/or aggravated his back and left hip and pelvis.  Further, he asserts that he has developed a psychiatric disorder due to the limitations caused by his injuries and the psychiatric disorder causes a gastrointestinal disorder. 

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims of service connection.

As the Veteran's December 2003 pre-service entrance examination was silent as to any preexisting back, left hip and pelvis injuries, he is entitled to the presumption of soundness, which may only be rebutted by clear and unmistakable evidence of preexistence.  If the presumption of soundness is rebutted, he is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2016); see Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  
  
A March 2016 Board remand found that the Veteran's January 2015 VA examination for his back and hip disabilities was inadequate.  Pursuant to the remand, the Veteran was afforded a VA examination in January 2017 to determine the current nature and etiology of his back, hip, and pelvic disabilities.  The examiner was asked to determine if the Veteran's thoracic scoliosis was a congenital/developmental defect or disease and to determine whether there was clear and unmistakable evidence that the Veteran's orthopedic disabilities either pre-dated service or were aggravated by service.  If there was no clear and unmistakable evidence of the above, the examiner was asked to determine whether the disabilities were related to service. 

The Board finds the opinions of the May 2016 VA examination to be insufficient.  The examiner stated that there was no evidence that the Veteran's thoracic scoliosis had its onset during service, but failed to address whether the disability was a congenital/developmental defect or disease.  Further, while the examiner determined that there was no back disability that resulted from service, no injury to the spine during service that could have caused scoliosis, and no evidence of worsening of scoliosis during service, he failed to provide any rationale to support his conclusions.  

Similarly, the examiner failed to provide an adequate rationale in support of his determination that the Veteran's left hip degenerative joint disease was caused by a left hip and pelvic fracture that preexisted service and that there was no objective evidence that the acute injury incurred during service altered the course of his preexisting injuries.  The examiner stated that the Veteran's hip and pelvic disability clearly existed prior to service without reference to any clinical data.  Accordingly, a remand for an examination to secure an adequate medical advisory opinion is necessary.  On remand, the claims file should be forwarded to a different examiner than the examiner who performed the January 2015 and January 2017 examinations in this matter.

The Board finds that the issues of entitlement to service connection of an acquired psychiatric disorder and a gastrointestinal disorder must also be remanded as the issues are intertwined with the issues of entitlement to service connection for back and hip disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate examiner, different from the examiner that conducted the January 2015 and January 2016 examinations, to determine the nature and etiology of his back and hip disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Identify any currently diagnosed back, left hip, and left pelvis disabilities.

(b)  State whether the Veteran's thoracic scoliosis is a congenital/developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion with reference to pertinent evidence of record.

(c)  If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion with reference to pertinent evidence of record.

(d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis, and any other diagnosed back, left hip, and left pelvis disability preexisted active service.  Please provide a complete explanation for the opinion with reference to pertinent evidence of record.

(e)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting scoliosis, and any other preexisting back, left hip, and left pelvis disability WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion with reference to pertinent evidence of record.

(f)  If there is not clear and unmistakable evidence that scoliosis or any diagnosed back, left hip, and left pelvis disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back, left hip, or left pelvis disability had its onset in service or is otherwise related to service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




